McCOY, J.
From the record it appears that default judgment for plaintiffs was entered on the 21st day of September, 1910, against certain defendants, among whom were these respondents. The complaint was a sort of “blanket” affair, alleging *185that some 300 defendants had some adverse title or interest in some 86 quarter sections of land, therein described, claimed to be owned by -plaintiffs, but without designating in what particular parcels of land any one or more defendants had or claimed an interest, or without identifying any particular parcel of real estate as being claimed by any particular defendant. There was constructive service of process by publication arid the mailing of copies of summons and complaint to each of respondents at their respective places of residence outside the state. These four respondents, within two years after the entry of said default judgment, on September 14, 1912, moved the court to vacate the said default as against them, and to permit them to answer in the action. From the order granting such motion plaintiffs appeal. The only question to be determined is whether or not rhe showing of alleged good cause or excusable neglect was sufficient to authorize the court -to grant such motion.
[1] What is good cause for opening a default and permitting a defendant to answer and defend after judgment is a question very largely of judicial discretion, and a reversal of the order opening such judgment should only be had where there has been an abuse of such discretion. 3 Wait's Prac. 667; Williams v. Highlands, 28 S. D. 497, 134 N. W. 58; Griswold Oil Co. v. Lee, 1 S. D. 531, 47 N. W. 955, 36 Am. St. Rep. 761.
[2] In actions to determine adverse title to real estate default judgments may be opened under the provisions of section 9, c. 81, Laws of 1905. It is the policy of the law that causes should be tried upon the merits, and the provisions of this law should be liberally construed to that end.
[3] The affidavits and other papers used upon the showing were quite voluminous, and it will serve no useful purpose to set the same out fully herein. Respondents claim to be the equitable owners of four certain parcels of land described in plaintiffs’ complaint, and that for many years the evidences of their title had been lost, and that at the time this action was instituted, and for more han a year thereafter, they had no possible means of identifying or proving title to said parcels of land, and were not in a position to effectually make answer to said complaint, but that prior to the making of said motion to vacate said judgment they discovered the lost proofs. It appears that neither plaintiffs nor *186respondents have any personal knowledge as to the transaction upon which respondents claim title to said lands. There is some conflict, however, as to whether or not one J. H. Hauser, an attorney for respondents, had knowledge or information concerning the identity and proof sufficient to enable respondents to defend before the time for answer expired. There is some showing made by plaintiffs tending to, show that said Houser had such knowledge and information, but it appears that said Hauser died in June, 1911, and respondents upon oath state that they had no such knowledge until the discovery of certain assignments of mortgages and notes. If the matters alleged in respondents’ proposed answer are true, they have a good and meritorious defense, and' if they had no such available evidence of their title, at a time when they should have answered, it was good cause or excuse for not then answering. In view of the uncertainty as to what said Hauser really knew concerning said transaction, we are of the opinion that the learned trial court did not abuse his discretion in opening said default and permitting the respondents to defend.
The order appealed from is affirmed.